*773
ORDER

PER CURIAM.
AND NOW, this 26th day of July, 1996, the Motion for Permission to File Supplement to Petition for Allowance of Appeal is DENIED. The Application for Supersedeas is DENIED. The Petition for Allowance of Appeal is GRANTED limited to:
1) Whether shift work maladaptation syndrome is a compensable injury under the Pennsylvania Workers’ Compensation Act.
2) Whether the proper burden of proof was applied in the tribunals below.
NEWMAN, J., did not participate in the consideration or decision of this matter.